ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respon*549dent, Jack Bruce Johnson, Esquire, to disbar the Respondent from the practice of law.
The Court having considered this Petition, it is this 27th day of January, 2012.
ORDERED that Respondent, Jack Bruce Johnson, be and he is hereby disbarred from the practice of law in the State of Maryland.
ORDERED that the Clerk of this Court shall remove the name of Jack Bruce Johnson from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16 — 773(d).